                   CASE 0:18-cv-03189-DSD-ECW Document 56 Filed 12/06/19 Page 1 of 1

                         IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MINNESOTA

                                           TELECONFERENCE
                                               CHAMBERS 342 – Saint Paul

Prudential Insurance Company of America, The,
                                                                     COURT MINUTES
                                                                Case Number: 18-cv-3189 DSD/ECW
                         Plaintiff,
  v.
                                                       Date:                  December 6, 2019
                                                       Court Reporter:        n/a
J.B. et al,                                            Time Commenced:        3:00 p.m.
                                                       Time Concluded:        3:10 p.m.
                         Defendants.                   Time in Court:         10 Minutes



Teleconference before Elizabeth Cowan Wright, United States Magistrate Judge, at Saint Paul, Minnesota.

APPEARANCES:

  For Plaintiff:         Erin Lisle

  For Defendants J.B; Z.B; Annie Davis:        Michael Hoover

 For Defendant Marilyn Davis:         Todd Haugen


The Court held a status call.




                                                                         s/Elizabeth Cowan Wright
                                                                      United States Magistrate Judge
